Case 3:21-mc-80075-WHA Document 1-7 Filed 02/08/21 Page 1 of 9




       EXHIBIT G
        Case 3:21-mc-80075-WHA Document 1-7 Filed 02/08/21 Page 2 of 9



                         UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA


 THERESA SWEET, et al.,

                    Plaintiffs,
                                                    No. 3:19-cv-03674-WHA
        v.

 DR. MITCHELL ZAIS, in his official capacity
 as Acting Secretary of Education, and the
 UNITED STATES DEPARTMENT OF
 EDUCATION

                    Defendants.




 DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF
                       INTERROGATORIES

       Pursuant to Federal Rules of Civil Procedure 26 and 33, Defendants hereby supplement

their responses to Plaintiffs’ First Set of Interrogatories (the “Interrogatories”), served on

November 6, 2020.

                                        BACKGROUND

       On December 7, 2020, undersigned counsel for the Defendants timely submitted, via email,

Defendants’ written responses and objections to Plaintiffs’ first set of interrogatories (“December

7 Responses”). In response to several of Plaintiffs’ interrogatories, Defendants noted that they

intended to supplement their narrative responses by producing particular documents. Defendants

have now produced and/or identified each of the referenced documents, as set forth below:

   •   Interrogatory No. 3: In their December 7 Responses, Defendants stated that they would
       supplement their response with a “chart that includes case-level data from the borrower
       defense system” demonstrating various “relevant case characteristics.” Defendants
       produced this supplemental document by email dated December 14, 2020.



                                                1
        Case 3:21-mc-80075-WHA Document 1-7 Filed 02/08/21 Page 3 of 9




   •   Interrogatory No. 9: In their December 7 Responses, Defendants stated that they would
       supplement their response with a “chart that shows the number of career staff and
       contractors working for FSA in the Borrower Defense Unit during each month of the
       relevant time period.” Defendants produced this supplemental document by email dated
       December 11, 2020.

   •   Interrogatory No. 10: In their December 7 Responses, Defendants stated that they would
       supplement their response with three categories of documents: “(1) the initial letters sent
       to schools thus far requesting information and advising schools that they would be
       receiving notice of individual borrower applications against them, (2) the template for the
       form letters sent to the school with the individual borrower application, and (3) documents
       describing the protocol and procedures for sending initial and form letters to schools that
       were in effect at the time that the notices were sent.” Defendants produced these
       supplemental documents by email dated December 11, 2020.

   •   Interrogatory No. 11: In their December 7 Responses, Defendants stated that they would
       supplement their response with documents reflecting the “criteria for approval” for claims
       submitted by borrowers who attended certain schools and the “policies and procedures
       regarding approvals.” Defendants produced these supplemental documents by email dated
       December 11, 2020.

   •   Interrogatory No. 12: In their December 7 Responses, Defendants stated that they would
       supplement their response with certain “written training materials.” Defendants produced
       these supplemental documents by email dated December 11, 2020.

   •   Interrogatory Nos. 17 and 18: In their December 7 Responses, Defendants stated that
       they would supplement their responses to these two interrogatories with “(1) school-
       specific memos regarding the scope of evidence considered and (2) related adjudication
       protocols.” By email dated January 14, 2021, Defendants produced and/or identified these
       supplemental documents (many of which were included in Defendants’ document
       productions) to Plaintiffs.

   •   Interrogatory No. 19: In their December 7 Responses, Defendants stated that they would
       supplement their response with a chart demonstrating “which class members received each
       form denial letter and relevant case characteristics, including the date of the letter and
       school name(s) associated with the borrower’s claim.” Defendants produced this
       supplemental document by email dated January 14, 2021.

       In addition, Defendants hereby submit these supplemental responses to certain of

Plaintiffs’ interrogatories. For any interrogatory not specifically addressed herein, Defendants

refer Plaintiffs to Defendants’ December 7 Responses. Unless otherwise noted, these responses

are subject to the objections set forth in the December 7 Responses.


                                                2
        Case 3:21-mc-80075-WHA Document 1-7 Filed 02/08/21 Page 4 of 9




                       SUPPLEMENTAL RESPONSES AND OBJECTIONS

Interrogatory No. 4

Identify the person or persons who “tabled” Enforcement’s request for approval to hire “several

additional attorneys” for BDU. Nevin Dec. ¶ 21 (ECF No. 56-4).

       Objections: Defendants incorporate by reference the objections set forth in the December

7 Responses, which made clear that this request seeks information that is plainly not relevant based

on the limited discovery that has been authorized and is, thus, disproportionate to the needs of the

case. Nevertheless, in furtherance of their meet-and-confer responsibilities, Defendants provide

the following additional information in response.

       Response: As discussed in the referenced Declaration of Colleen Nevin, in the Fall of

2016, the Enforcement Unit in FSA requested approval to hire additional attorneys for the

Borrower Defense Unit. After the election in November 2016, the Borrower Defense Unit was

informed orally by leaders in the Enforcement Unit that this request was tabled until the new

Administration was in place. The individuals likely to have more specific knowledge left the

Department prior to 2020.

Interrogatory No. 5

Identify how and by whom both the “request” for approval to hire “several additional attorneys”

for BDU and its “tabl[ing]” were communicated, including by identifying documents reflecting

both the “request” and its “tabl[ing].” Nevin Dec. ¶ 21 (ECF No. 56-4).

       Objections: Defendants incorporate by reference the objections set forth in the December

7 Responses, which made clear that this request seeks information that is plainly not relevant based

on the limited discovery that has been authorized and is, thus, disproportionate to the needs of the




                                                 3
        Case 3:21-mc-80075-WHA Document 1-7 Filed 02/08/21 Page 5 of 9




case. Nevertheless, in furtherance of their meet-and-confer responsibilities, Defendants provide

the following additional information in response.

        Response: The leadership of the Enforcement Unit met with Department leadership in the

Fall of 2016 to review a staffing proposal and discussed options for BDU staffing increases. After

the election in November 2016, the Borrower Defense Unit was informed orally by leaders in the

Enforcement Unit that the request for additional staffing was tabled until the new Administration

was in place. The individuals likely to have more specific knowledge left the Department prior to

2020.

Interrogatory No. 14

Identify who in “Department leadership convened a Borrower Defense Review Panel,” and explain

the reasoning behind the formation of the panel. Nevin Dec. ¶ 55 (ECF No. 56-4).

        Objections: Defendants incorporate by reference the objections set forth in the December

7 Responses, which made clear that this request seeks information that is plainly not relevant based

on the limited discovery that has been authorized and, thus, disproportionate to the needs of the

case. Nevertheless, in furtherance of their meet-and-confer responsibilities, Defendants provide

the following additional information in response.

        Response: As reflected in the deposition testimony of Jim Manning, the Department

leadership as a group decided that it would be helpful to review the Department’s process for

handling and considering claims for borrower defense discharges. The group was convened by

Joe Conaty.

Interrogatory No. 16

Identify the individuals who drafted and approved form Denials A, B, C, and D, and explain the

process for review and approval of the letters. See ECF No. 116.



                                                 4
        Case 3:21-mc-80075-WHA Document 1-7 Filed 02/08/21 Page 6 of 9




       Objections: Defendants incorporate by reference the objections set forth in the December

7 Responses.

       Response: Staff members within FSA prepared a set of draft decision letters; each letter

was specific to a certain group of claims and circumstances. That set of draft letters was sent to

other officials in the Department, including Jed Brinton (then Deputy General Counsel for

Postsecondary Education with the Department’s Office of General Counsel) and other attorneys

in the Office of the General Counsel, as well as Diane Jones (the Principal Deputy Under

Secretary) and Robert Eitel (then Counselor to the Secretary). Those attorneys and officials

provided comments back to FSA. Based on those original drafts and the comments from those

officials, FSA prepared what became form letters A and C. FSA staff then used form letters A and

C to draft form letters B and D. Form letter B built on form letter A to address circumstances

requiring a combination of the other letters, and form letter D built on form letter C to incorporate

school-dependent evidence considered. The Department did not have an established process that

mandated any further review or approval before the form letters could be used. Based on the

Department’s original and supplemental inquiries, there is no indication that former Secretary

DeVos was involved in the review or approval of the template letters A, B, C or D.




  SIGNATURES PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 33(b)(5)

For interrogatory responses: See the attached certification pages.


Dated: January 14, 2021                           As to objections,
                                                  JENNIFER B. DICKEY
                                                  Acting Assistant Attorney General
                                                  MARCIA BERMAN
                                                  Assistant Branch Director

                                                 5
Case 3:21-mc-80075-WHA Document 1-7 Filed 02/08/21 Page 7 of 9



                               /s/ R. Charlie Merritt
                               R. CHARLIE MERRITT (VA Bar # 89400)
                               KEVIN P. HANCOCK
                               Trial Attorneys
                               U.S. Department of Justice
                               Civil Division, Federal Programs Branch
                               1100 L Street, N.W.
                               Washington, DC 20530
                               Telephone: (202) 616-8098
                               E-mail: robert.c.merritt@usdoj.gov
                               Attorneys for Defendants




                              6
        Case 3:21-mc-80075-WHA Document 1-7 Filed 02/08/21 Page 8 of 9



                         UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA


 THERESA SWEET, et al.,

                    Plaintiffs,
                                                   No. 3:19-cv-03674-WHA
        v.

 DR. MITCHELL ZAIS, in his official capacity
 as Secretary of Education, and the UNITED
 STATES DEPARTMENT OF EDUCATION

                    Defendants.




                             INTERROGATORY CERTIFICATION
       I, Colleen M. Nevin, Director of the Borrower Defense Group, Federal Student Aid,

United States Department of Education, certify under penalty of perjury, that the foregoing

supplemental responses to Plaintiff’s Interrogatory No. 4 and No. 5 are true and correct to the

best of my belief, knowledge, information, understanding and recollection.




Dated: January 14, 2021                      Respectfully submitted,

                                             _____________________________________

                                             Director
                                             Borrower Defense Group
                                             Federal Student Aid
                                             United States Department of Education
        Case 3:21-mc-80075-WHA Document 1-7 Filed 02/08/21 Page 9 of 9



                         UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA


 THERESA SWEET, et al.,

                    Plaintiffs,
                                                   No. 3:19-cv-03674-WHA
         v.

 DR. MITCHELL ZAIS, in his official capacity
 as Acting Secretary of Education, and the
 UNITED STATES DEPARTMENT OF
 EDUCATION

                    Defendants.




                             INTERROGATORY CERTIFICATION
       I, Brian P. Siegel, Assistant General Counsel, Division of Postsecondary Education,

Office of the General Counsel, United States Department of Education, certify under penalty of

perjury, that the foregoing supplemental responses to Plaintiff’s Interrogatories No. 14 and No.

16 are true and correct to the best of my belief, knowledge, information, understanding and

recollection.




Dated: January 14, 2021                      Respectfully submitted,

                                             _____________________________________

                                             Assistant General Counsel

                                             Division of Postsecondary Education

                                             Office of the General Counsel

                                             United States Department of Education
